Case 1:93-cr-00418-TFH Document 627 Filed 08/07/19 Page 1of1

JOSE NARANJO
Reg. No. 21431-0053
FCC COLEMAN USP#II

P.O. BOX 1034
Coleman, Fl 33521

DATE:
Clerk of Court
U.S. District Court of
Columbia
333 Constitution Ave., N.W.
Washington, DC 20001

 

RE: Petition for reduction of sentence/compassionate release.

Dear Clerk of Court:
I wish you're in the best of health.
I write today to acknowledge that I received receipt
of document#626 filed therein,on 6/10/2019, case No. 1:93-cr-00418-TFH.
I am enclosing a recent certificate of Minister ackquired recently
which will demonstrate rehabilitation or stride towards rehabilita-
tion. Please include such ducument on Exhibit C of the original
petition for reduction/compassionate release.
Thank you very much for your time and assistance in
the above related matter.
Respectfully Submitted,

 

Jose Naranjo#21431-053
(Pro se)

—— an aenemrmnmaes
om RECEIVED

.
Mail Room

   

 

a
nen terk of Cou i
_ Angela DD. Cacsiy trict ol Coupee Columnbte |

} 0.8. District COW, Eee
